Citation Nr: 0834358	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  05-20 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1958 to 
March 1960 and from October 1961 to August 1962.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision.


FINDINGS OF FACT

1.  The weight of the medical evidence fails to show that the 
veteran has asbestosis.

2.  The medical evidence of record fails to show that the 
veteran's COPD had its onset in service, or is otherwise 
related to service, including any in-service asbestos 
exposure.  


CONCLUSION OF LAW

A respiratory disorder, to include asbestosis and COPD, was 
not incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting asbestos exposure.  The date of this amended 
material is December 13, 2005.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA must 
analyze a veteran's claim for service connection for 
asbestosis or asbestos-related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at 
Subsection (f).  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at 
Subsection (b).  Inhalation of asbestos fibers can produce 
fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis), tumors, 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at 
Subsection (b).  

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or 
not:  (1)  service records demonstrate the veteran was 
exposed to asbestos during service; (2)  development has been 
accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3)  a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).  

The veteran believes that he developed asbestosis as a result 
of exposure to asbestos during his time in the military.  It 
has been conceded that the veteran was exposed to asbestos 
during his service in the U.S. Navy where he worked in a 
boiler room and frequently came into contact with asbestos.  
The veteran was also exposed to asbestos after service 
through his employment at several utility companies.

The veteran has testified at hearings before both the RO and 
the Board that he worked with asbestos in the boiler rooms of 
naval ships, which were confined areas, and he worked with 
asbestos at two utility companied for more than 30 years in 
areas that were more open than on the naval ships.  The 
veteran testified that he was first diagnosed with asbestosis 
in April 2000 by his private doctor, Dr. Krainson, who was a 
B-reader, (apparently representing additional training in 
radiographic interpretation, although not necessarily 
asbestosis specific).  The veteran argued that being a 
certified B-reader gave his doctor a greater expertise, than 
doctors who were not certified as B-readers. 
  
Two documents form the basis of the veteran's belief that he 
has asbestosis.  In March 1999, the veteran's private doctor, 
Dr. Mezy, submitted a report from a "B" reading which had 
boxes checked indicating the presence of interstitial lung 
disease consistent with asbestos exposure/asbestos related 
disease and pleural thickening/pleural plaque that was 
consistent with asbestos exposure/asbestos related disease.  
However, it is not clear from the treatment record that Dr. 
Mezy ever actually diagnosed the veteran with asbestosis, as 
he never made an affirmative statement that the veteran had 
asbestosis.  In the treatment record Dr. Mezy simply checked 
a box indicating that the veteran had symptoms consistent 
with either asbestos exposure or asbestos related disease, 
but did not specify what the check mark signified.  This is 
relevant, because, without further clarification, Dr. Mezy's 
checkmark could be taken to mean that the veteran had 
symptoms consistent with asbestos exposure, which is 
immaterial in light of the fact that it has been conceded 
that the veteran had many years of exposure to asbestos.  

In April 2000, Dr. Krainson, Dr. Mezy's partner, examined the 
veteran and then stated that the veteran had the following 
evidence for pulmonary asbestosis and asbestos related 
pleural disease: a) history of significant exposure to 
asbestos, b) a latency period of greater than 15 years 
between the time of exposure and the development of signs and 
symptoms of asbestos related disease, c) pulmonary function 
tests which demonstrate impaired diffusion, d) chest x-rays 
showing small irregular opacities with an ILO grading of 1/1, 
and e) chest x-rays showing bilateral pleural plaque 
formation.  Again, like Dr. Mezy, Dr. Krainson never actually 
made the affirmative statement that the veteran had 
asbestosis; rather he stated that the veteran had evidence 
that would support asbestosis (such as being exposed to 
asbestos).

Since the private medical opinion in April 2000, the veteran 
has received outpatient treatment from VA on a number of 
occasions, but in all of those many records, the only 
respiratory condition that was ever diagnosed was chronic 
obstructive pulmonary disease (COPD).  There was never any 
finding that the veteran has asbestosis.  Nevertheless, given 
that in-service exposure to asbestos was conceded and given 
the suggestion that the veteran might have asbestosis, VA 
provided the veteran with several examinations.  However, 
like the doctors at the VA treatment sessions, the multiple 
VA examiners were never able to find enough medical evidence 
to support a diagnosis of asbestosis; concluding instead that 
the veteran actually had COPD.

The veteran was provided with his first VA examination in 
April 2003 at which the examiner reviewed more than seven 
different chest x-rays of the veteran that had been taken 
between June 2001 and April 2003; noted Dr. Krainson's 
review; and examined the veteran.  The examiner diagnosed the 
veteran with COPD; but, while he noted the veteran's asbestos 
exposure both during and after military service, the examiner 
remarked that there was no mention of any pleural plaque 
formation in any of the VA x-rays. 

The veteran underwent a second VA examination in April 2005, 
which included high resolution x-rays of his chest.  The 
veteran was again diagnosed with COPD, but the examiner found 
no evidence of asbestosis, interstitial plaque, or pleural 
plaque on the high resolution CT scan of the veteran's chest.

After the veteran testified before the Board, the Board 
sought clarification of the medical evidence that was 
described above.  Specifically, the Board noted that it was 
unclear, at least to persons not trained in medicine, whether 
the VA examiner's opinion that the veteran did not have 
asbestosis, also meant the veteran did not have a respiratory 
disorder (e.g. COPD) due to asbestos exposure, or that 
asbestos exposure aggravated another respiratory disorder.    

VA treatment records were obtained, but as noted above they 
also failed to show that the veteran had asbestosis.

The veteran underwent his third VA examination in April 2008.  
X-rays of the veteran's chest failed to show any active 
process, and the lung fields showed mild COPD.  A CT of the 
veteran's chest showed no pleural effusion.  There was 
minimal right pleural thickening noted which was unchanged 
when compared to previous studies.  The examiner concluded 
that the veteran had COPD, but not asbestosis.  The examiner 
then stated that he was unaware of any evidence that asbestos 
exposure caused COPD.  He also opined that he was unable to 
state without speculating that the veteran's exposure to 
asbestos aggravated his COPD.

While the veteran's private treatment records from around 
2000 initially suggested that he had asbestosis, repeated 
efforts by VA doctors to document such assertions have been 
unsuccessful.  In the eight years since it was suggested that 
the veteran could have asbestosis, numerous x-rays and CT 
scans of the veteran's chest have failed to support a 
diagnosis of asbestosis.  Similarly, several VA examiners 
have also reviewed the veteran's claims file, including the 
private medical records, and examined the veteran, but have 
still not found evidence sufficient to justify a diagnosis of 
asbestosis.
 
While the veteran believes that he has asbestosis, he is not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  

Two private doctors initially stated that the veteran's 
history had signs that would be seen in someone with 
asbestosis (such as exposure to asbestos), but subsequent 
repeated attempts to actually diagnose the veteran with 
asbestosis have been unsuccessful.  Instead, the current 
medical evidence, including treatment records and VA 
examination reports, indicates that a diagnosis of asbestosis 
is unwarranted.  Therefore, the veteran's claim for service 
connection for asbestosis is denied.

The medical evidence of record does show that the veteran has 
COPD.  However, there is no medical evidence to suggest that 
the veteran's COPD was either caused by or began during his 
military service.  Service treatment records fail to show any 
respiratory complaints during service and the veteran's lungs 
and chest were found to be normal at physicals in May 1960, 
September 1961, and July 1962.  The veteran also specifically 
denied any pain/pressure in his chest or any shortness of 
breath in September 1961.

Post service treatment records fail to show to onset of a 
respiratory condition for many years following service.  In a 
September 2002 VA treatment record it was noted that the 
veteran had first learned of his lung disease 3-4 years 
earlier (e.g. nearly 4 decades after the veteran was 
discharged from service).  

The veteran's claims file is also void of a medical opinion 
of record linking his COPD to his time in service; and, while 
the veteran believes that he has a respiratory condition as a 
result of his time in service, he is not medically qualified 
to link his COPD with his time in service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The veteran's claims file is void of a medical opinion of 
record linking his COPD to his time in service, including his 
in-service asbestos exposure.  As such, the criteria for 
service connection for a respiratory condition have not been 
met, and the veteran's claim is therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in June 2007, which informed the veteran of all 
the elements required by the Pelegrini II Court as stated 
above, as well as informing him how disability ratings and 
effective dates were formulated.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran testified at hearings before both 
the RO and the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for a respiratory condition, to include 
asbestosis and COPD, is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


